Third District Court of Appeal
                               State of Florida

                        Opinion filed March 31, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0588
                       Lower Tribunal No. 18-40477
                          ________________


                           Tommy Sarikhani,
                                  Appellant,

                                     vs.

                                Tesla, Inc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

       Law Offices of Theodore F. Greene III, LC and Theodore F. Greene,
III, (Orlando), for appellant.

     Bowman and Brooke, LLP and Donald A. Blackwell and Justin Niznik
(Lake Mary) and Stephanie M. Simm, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.